Citation Nr: 1509630	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  10-03 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a separate compensable rating for arthritis of the feet.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to April 1972.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating higher than 30 percent for the Veteran's service-connected pes planus (flat feet).

In support of his claim for a higher rating for his pes planus, the Veteran had a hearing at the RO in October 2012 before the undersigned Veterans Law Judge (VLJ) of the Board, commonly referred to as a Travel Board hearing.

The Board subsequently, in August 2013, remanded the claim for further development and consideration.

In April 2014, however, after receiving the case back from remand, the Board granted a higher 50 percent rating for the pes planus, also noted that the intervening November 2013 VA compensation examination on remand also had resulted in a diagnosis of arthritis of the feet as a separate disability (meaning apart from the already service-connected pes planus).  The issue of entitlement to a separate compensable rating for the arthritis therefore was remanded by the Board for further development, including especially supplemental medical comment that would assist in determining whether the arthritis additionally diagnosed was part and parcel of the bilateral pes planus, i.e., caused or aggravated by it.

In August 2014, on remand, the Appeals Management Center (AMC) granted a separate 0 percent (so noncompensable) rating for this arthritis of the feet retroactively effective from February 16, 2008.  The claim then was returned to the Board, whereupon it was again remanded for yet further development in October 2014 to address deficiencies in the supplemental comment that was provided pursuant to the prior remand.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS).  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

The issue of entitlement to service connection for neuropathy of the feet, including as secondary to the pes planus, has been raised by the record in a July 6, 2012 Report of General Information, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this additional claim, so is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The arthritis of the Veteran's feet does not result in symptoms or manifestations separate from those already associated with his service-connected pes planus and being compensated in the rating for this other service-connected disability.


CONCLUSION OF LAW

The criteria are not met for a separate compensable rating for the arthritis of the feet, meaning apart from the 50 percent the Veteran already has for his pes planus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.45, 4.59, 4.71, Diagnostic Codes 5003, 5276, 5284 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, as the issue on appeal arises out of the Veteran's claim for an increased rating for his pes planus, he was provided the required notice and information in an April 2008 letter, prior to the initial adjudication of his claim in the November 2008 decision from which this appeal ensued, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  That letter provided the "generic" notice required in the increased-rating context and was not obligated to additionally inform him of alternative diagnostic codes or daily-life evidence that might tend to support his claim for greater compensation.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) 
(Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  He has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of this claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service records, VA treatment records, and identified post-service private treatment records have been obtained and associated with his claims file for consideration.  He was also provided VA examinations and opinions that, collectively, contain a description of the history of the disability at issue, document and consider the relevant medical facts and principles, and provide opinions regarding the nature and severity of the arthritis affecting his feet, including insofar as its associated symptoms versus those instead owing to the pes planus.  VA's duty to assist with respect to obtaining relevant records and an examination thus has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also as mentioned had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ - the undersigned - duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the notice and development of this claim that has occurred, including on remand, there has been compliance, certainly substantial compliance, with the Board's remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Separate Compensable Rating for the Arthritis

A May 2014 VA opinion clarified that the arthritis affecting the Veteran's feet was caused and being aggravated by his service-connected pes planus.  However, the December 2014 supplemental opinion further indicated the arthritis is due to mechanical problems of the foot, combined with trauma and repetitive use.  Because of this, the examiner conceded that the symptoms of the arthritis and pes planus are indistinguishable.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

As a result of this appeal, the Veteran now has a higher 50 percent rating for his pes planus under Diagnostic Code (DC) 5276, which is assigned for pronounced bilateral acquired pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances.  The lesser 30 percent rating is assigned for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  And the even lesser 10 percent rating is warranted for moderate pes planus where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  38 C.F.R. § 4.71a, DC 5276.

In addition, DC 5003 provides that arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note (1) in DC 5003 indicates that these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.

The interphalangeal, metatarsal and tarsal joints of the lower extremities are considered a group of minor joints.  38 C.F.R. §§ 4.45, 4.71a, Plate IV.  However, the Rating Schedule does not include any DC that addresses limitation of motion of the feet.

Notably, the arthritis of the Veteran's feet is currently rated as noncompensable under DC 5284, which concerns foot injuries (other).  This DC provides a rating of 10 percent for a moderate injury, 20 percent for a moderately-severe injury, 30 percent for a severe injury, and 40 percent for actual loss of use of the foot.  38 C.F.R. § 4.71, DC 5284.

In determining whether a separate compensable rating for arthritis is warranted, the Board must also point out however that the evaluation of the same disability under various diagnoses, known as pyramiding, is prohibited.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Here, the Veteran's pes planus results in several symptoms, including arch pain, accentuated pain on manipulation of the feet, deformity, swelling, and callosities, which are expressly contemplated by the 50 percent rating assigned under DC 5276.  Moreover, his documented difficulties with station, ambulation, and weight-bearing are also expressly contemplated in any rating assigned for a pronounced bilateral foot condition.  38 C.F.R. § 4.45.

Beyond these symptoms, there are no additional symptoms documented in the records in the claims file that can be specifically attributed to the arthritis of the Veteran's feet (meaning those not already accounted for in the rating for his bilateral pes planus).  As already noted, the VA compensation examiner was unable to differentiate any symptoms of the arthritis from those of the pes planus.


It is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) further clarified that painful motion caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even when there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  What is clear from these authorities is that, in cases such as this, a separate or higher rating for arthritis is not warranted, as pain is already being compensated by the assignment of a higher 50 percent rating for the pes planus, well exceeding the minimum compensable rating of 10 percent for feet even if, as here, additionally affected by arthritis.  Moreover, because all of the Veteran's symptoms (even aside from his pain) are already being addressed in the rating for his pes planus under DC 5276, a compensable rating under DC 5284 is not warranted, either.  See 38 C.F.R. § 4.31 (a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met).

In evaluating the Veteran's claim for a separate rating for the arthritis, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt rule applies to determinations of whether a symptom should be attributed to a service-connected condition.  To this end, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering whether he is entitled to an extra-schedular rating.


According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  Here, though, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral foot disabilities with the established criteria found in the Rating Schedule for these disabilities shows that the rating criteria reasonably describes his disability level and symptomatology, as discussed above.  The rating criteria specifically contemplate his foot pain, deformity, swelling and callosities, as well as the associated functional impairment.  There is no indication that his conditions result in any symptoms that fall so far outside the purview of the Rating Schedule as to render it inadequate.



ORDER

A separate compensable rating for the arthritis of the feet is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


